Case 2:20-cv-01414-ES Document 19 Filed 02/18/20 Page 1 of 1 PagelD: 87

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

) Honorable Esther Salas
FELIX SANCHEZ, )
Petitioner, ) Civil Action No. 2:20-cv-01414
)
v. >) = oA RRO Bsa ORDER
) GRANTING LEAVE TO FILE
THOMAS DECKER, et al., ) AMENDED PETITION
)
Respondents )
)

 

THIS MATTER seeking an Order granting leave to file an amended petition, and the Court
having considered this matter, the motion being unopposed, and good cause having been shown;

IT IS on this [ B . day of February, 2020, ORDERED as follows:

1. Petitioner is granted leave to file the amended petition annexed to his Motion;

2. Petitioner shall file the amended petition by February 25, 2020;

3. Service of this Order shall be effected by Petitioner on the United States Attorney for the
District of New Jersey by electronic mail and shall c ute good and_sufficient service.

   
  

iene ae
HON. HER SALAS, USDJ
